         Case 1:17-cv-06221-KPF Document 352 Filed 08/18/20 Page 1 of 1



   quinn emanuel trial lawyers | new york




                                                                  MEMO ENDORSED
August 17, 2020

VIA ECF

The Honorable Katherine Polk Failla
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re:    Iowa Pub. Emps.’ Ret. Sys. et al. v. Bank of Am. Corp. et al., No. 17-cv-6221 (KPF)

Dear Judge Failla:

        Plaintiffs write to request leave to file under seal their Letter Motion to Compel the
Deposition of James Gorman. The motion discusses and attaches as exhibits material the
Producing Parties have designated “Confidential” under the Court’s Protective Order. See ECF
No. 150. The Protective Order requires that the parties designate confidential material when they
reasonably and in good faith believe that the material constitutes or reveals trade secrets,
proprietary business information, non-public personal, client, or customer information
concerning individuals or entities, or meets criteria constituting personal data. See id. § 2.5.
Plaintiffs have not independently verified designations made by Defendants or Third Parties but
rely on their designations in requesting leave to file under seal. See id. § 9.
      Plaintiffs therefore request leave to file their Letter Motion to Compel the Deposition of
James Gorman and its exhibits under seal.
Respectfully submitted,
/s/ Michael B. Eisenkraft                          /s/ Daniel L. Brockett
Michael B. Eisenkraft                              Daniel L. Brockett
COHEN MILSTEIN SELLERS & TOLL                      QUINN EMANUEL URQUHART &
PLLC                                               SULLIVAN, LLP



Application GRANTED.

Dated:          August 17, 2020                     SO ORDERED.
                New York, New York



                                                    HON. KATHERINE POLK FAILLA
                                                    UNITED STATES DISTRICT JUDGE
